In a juvenile de*487linquency proceeding pursuant to Family Cpurt Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated August 27, 2003, which, upon a fact-finding order of the same court dated July 11, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and conditionally discharged him for a period of 12 months. The appeal brings up for review the fact-finding order dated July 11, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that the complainant’s identification of him as one of the students who robbed him in a school gym was unreliable and that the Family Court’s determination was against the weight of the evidence. Since the Family Court saw and heard the witnesses, its assessment of their credibility is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Kashawn B., 4 AD3d 469, 470 [2004]; Matter of Nicholas D., 300 AD2d 585 [2002]). Upon the exercise of our factual review power, we are satisfied that the Family Court’s determination was not against the weight of the evidence (cf. CPL 470.15 [5]). Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.